Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 1 of 8 PageID# 385



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

    JAMES GHAISAR, et al.

                   Plaintiffs,                          Civil Action No. 1:19-cv-01224

    v.

    UNITED STATES OF AMERICA,

                   Defendant.



               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EXHIBIT LIST

          Plaintiffs, by counsel, pursuant to this Court’s scheduling order and the Local Rules of

the United States District Court for the Eastern District of Virginia, submit the following

objections to Defendant’s Exhibit List. Plaintiffs reserve the right to amend or modify any of the

objections set forth on the basis of any stipulation entered into by the parties; corrections,

revisions or other modifications to the underlying exhibits; any order from the Court on

outstanding motions; and any ruling from the Court impacting admissibility.

          Plaintiffs object to the introduction of exhibits that are not properly authenticated, but are

willing to confer with Defendant regarding means to resolve authenticity objections in advance

of trial. However, even in instances where a stipulation as to authenticity may be reached, and

unless otherwise noted, Plaintiffs reserve all other objections to admissibility including, but not

limited to, objections based on lack of foundation, hearsay and relevance.


                                                                                     Plaintiffs’
     No. Document Description              BEGBATES                 ENDBATES
                                                                                    Objection(s)
                                                                                  Conditional
     1    Certificate of Death        Ghaisar_US_000898         Ghaisar_US_000898
                                                                                  objection 1

1
    Where Plaintiffs enter a conditional objection to one or more entries on Defendant’s exhibit list,
                                                    1
Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 2 of 8 PageID# 386



        Fairfax County Dispatch                                                       Conditional
  2                                 Ghaisar_US_001116         Ghaisar_US_001116
        Recording                                                                     objection
        Tax Records of Bijan                                                          Conditional
  3                                 Ghaisar_US_002131         Ghaisar_US_002142
        Ghaisar                                                                       objection
        Photograph of
                                                                                     Conditional
  4     Diploma of Bijan            Ghaisar_US_002144         Ghaisar_US_002144
                                                                                     objection
        Ghaisar
        Tax Records of James                                                          Conditional
  5                                 Ghaisar_US_002147         Ghaiar_US_002178
        Ghaisar                                                                       objection
                                                                                Relevance (Fed. R.
        Medical records                                                         Evid. 402);
  6     from Dr. Evan               Ghaisar_US_002325         Ghaisar_US_002546 Prejudicial and
        Jacobson                                                                confuses the issues
                                                                                (Fed. R. Evid. 403)

        Medical Records                                                         Relevance (Fed. R.
                                                                                Evid. 402);
        from Virginia
  7                                 Ghaisar_US_002576         Ghaisar_US_002625 Prejudicial and
        Commonwealth
                                                                                confuses the issues
        University                                                              (Fed. R. Evid. 403)
                                                                                Conditional
  8     SCFP Autopsy Report         Ghaisar_US_002628         Ghaisar_US_002640
                                                                                objection
        Park Police Use of Force                                                Conditional
  9                                 US-00000030               US-00000033
        Policy                                                                  objection
        Park Police
                                                                                     Conditional
  10    Vehicular Pursuit           US-00000058               US-00000066
                                                                                     objection
        Policy
        Park Police Dispatch                                                          Conditional
  11                                US-00000752               US-00000752
        Recording                                                                     objection
        Commendations of                                                              Relevance (Fed. R.
  12                                US-00000845               US-00000873
        Officer Amaya                                                                 Evid. 402)
        Commendations of                                                              Relevance (Fed. R.
  13                                US-00001014               US-00001027
        Officer Vinyard                                                               Evid. 402)
        Recording of Speed                                                            Relevance (Fed. R.
  14                                US-00002116               US-00002117
        Limits Along Route                                                            Evid. 402)
                                                                                      Relevance (Fed. R.
        Summary of FBI                                                                Evid. 402);
  15                             US-00002343-069              US-00002343-083
        Interview of Daniel Gohn                                                      Hearsay (Fed. R.
                                                                                      Evid. 801 and 802)
        Summary of FBI
                                                                                      Hearsay (Fed. R.
  16    Interview of                US-00002343-331           US-00002343-342
                                                                                      Evid. 801 and 802)
        Bryant Hartzell

Plaintiffs reserve the right to object to that exhibit at trial depending on the purpose for which
Defendant seeks to introduce it.
                                                  2
Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 3 of 8 PageID# 387




       Certificate of                                                Relevance (Fed. R.
       Analysis of the                                               Evid. 402);
  17   Commonwealth of           US-00003009       US-00003010       Prejudicial and
       Virginia Department                                           confuses the issues
       of Forensic Science                                           (Fed. R. Evid. 403)

       Summary of FBI                                                Hearsay (Fed. R.
  18                             US-00003011       US-00003017
       Interview of Jacob Sipe                                       Evid. 801 and 802)
                                                                     Relevance (Fed. R.
                                                                     Evid. 402);
       DEA Chemical Analysis
  19                         US-00003553           US-00003554       Prejudicial and
       Report
                                                                     confuses the issues
                                                                     (Fed. R. Evid. 403)
       Summary of FBI
                                                                     Hearsay (Fed. R.
  20   Interview of Kyle         US-00003733       US-00003735
                                                                     Evid. 801 and 802)
       Groome
       Summary of FBI
                                                                     Hearsay (Fed. R.
  21   Interview of Idean        US-00003752       US-00003758
                                                                     Evid. 801 and 802)
       Marvastian
       Summary of FBI
                                                                     Hearsay (Fed. R.
  22   Interview of Sam          US-00003938       US-00003940
                                                                     Evid. 801 and 802)
       Yeganah
                                                                     Hearsay (Fed. R.
                                                                     Evid. 801 and
                                                                     802); Relevance
       Summary of Attorney
                                                                     (Fed. R. Evid.
  23   Proffer for Lucas         US-00005375-122   US-00005375-127
                                                                     402); Prejudicial
       Vinyard
                                                                     and confuses the
                                                                     issues (Fed. R.
                                                                     Evid. 403)
                                                                     Hearsay (Fed. R.
                                                                     Evid. 801 and
                                                                     802); Relevance
       Summary of Attorney
                                                                     (Fed. R. Evid.
  24   Proffer for Alejandro     US-00005375-129   US-00005375-136
                                                                     402); Prejudicial
       Amaya
                                                                     and confuses the
                                                                     issues (Fed. R.
                                                                     Evid. 403)




                                           3
Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 4 of 8 PageID# 388




                                                                  Hearsay (Fed. R.
                                                                  Evid. 801 and
                                                                  802); Relevance
       Summary of FBI
                                                                  (Fed. R. Evid.
  25   Interview of Lucas     US-00005375-154   US-00005375-180
                                                                  402); Prejudicial
       Vinyard
                                                                  and confuses the
                                                                  issues (Fed. R.
                                                                  Evid. 403)

       Report of Autopsy of the
       Commonwealth of                                            Conditional
  26                            US-00005411     US-00005434
       Virginia Office of Chief                                   objection
       Medical Examiner
       Park Police Dispatch                                       Conditional
  27                            US-00006797     US-00006797
       Recording                                                  objection
       Medical Records from                                       Conditional
  28                            US-00007109     US-00008557
       Inova Fairfax                                              objection
                                                                  Cumulative (Fed.
  29   Video of Incident      US-00009495       US-00009495
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  30   Video of Incident      US-00009496       US-00009496
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  31   Video of Incident      US-00009497       US-00009497
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  32   Video of Incident      US-00009498       US-00009498
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  33   Video of Incident      US-00009499       US-00009499
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  34   Video of Incident      US-00009500       US-00009500
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  35   Video of Incident      US-00009501       US-00009501
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  36   Video of Incident      US-00009502       US-00009502
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  37   Video of Incident      US-00009614       US-00009614
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  38   Video of Incident      US-00009615       US-00009615
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  39   Video of Incident      US-00009616       US-00009616
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  40   Video of Incident      US-00009617       US-00009617
                                                                  R. Evid. 403)
                                                                  Cumulative (Fed.
  41   Video of Incident      US-00009618       US-00009618
                                                                  R. Evid. 403)



                                          4
Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 5 of 8 PageID# 389



                                                                Cumulative (Fed.
  42   Video of Incident       US-00009619    US-00009619
                                                                R. Evid. 403)
                                                                Cumulative (Fed.
  43   Video of Incident       US-00009620    US-00009620
                                                                R. Evid. 403)
                                                                Cumulative (Fed.
  44   Video of Incident       US-00009621    US-00009621
                                                                R. Evid. 403)
                                                                Cumulative (Fed.
  45   Video of Incident       US-00009622    US-00009622
                                                                R. Evid. 403)
                                                                Cumulative (Fed.
  46   Video of Incident       US-00009623    US-00009623
                                                                R. Evid. 403)
                                                                Cumulative (Fed.
  47   Video of Incident       US-00009624    US-00009624
                                                                R. Evid. 403)
                                                                Cumulative (Fed.
  48   Video of Incident       US-00009625    US-00009625
                                                                R. Evid. 403)
       Fairfax County Dispatch                                  Conditional
  49                           US-00010165    US-00010165
       Recording                                                objection
                                                                Conditional
  50   Video of Incident       US-00011274    US-00011274
                                                                objection


                                                                Conditional
  51   Photograph from scene   US-00013555    US-00013555
                                                                objection


                                                                Relevance (Fed. R.
                                                                Evid. 402);
       Supplemental Criminal
  52                           US-00013639    US-00013640       Prejudicial and
       Incident Report
                                                                confuses the issues
                                                                (Fed. R. Evid. 403)
                                                                Conditional
  53   TSU Mapping             US-00013641    US-00013645
                                                                objection
                                                                Conditional
  54   Photograph from scene   US-00016555    US-00016555
                                                                objection
                                                                Conditional
  55   Photograph from scene   US-00016715    US-00016715
                                                                objection
                                                                Conditional
  56   Photograph from scene   US-00016722    US-00016722
                                                                objection
                                                                Conditional
  57   Photograph from scene   US-00016811    US-00016811
                                                                objection
                                                                Relevance (Fed. R.
                                                                Evid. 402);
  58   Photograph from scene   US-00016867    US-00016867       Prejudicial and
                                                                confuses the issues
                                                                (Fed. R. Evid. 403)


                                         5
Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 6 of 8 PageID# 390




                                                                Relevance (Fed. R.
                                                                Evid. 402);
  59   Photograph from scene      US-00016870   US-00016870     Prejudicial and
                                                                confuses the issues
                                                                (Fed. R. Evid. 403)
                                                                Relevance (Fed. R.
                                                                Evid. 402);
  60   Photograph from scene      US-00016871   US-00016871     Prejudicial and
                                                                confuses the issues
                                                                (Fed. R. Evid. 403)
       Email Re: Change in Org                                  Conditional
  61                           US-00018631      US-00018633
       Chart and Area                                           objection
                                                                Relevance (Fed. R.
                                                                Evid. 402);
       FBI Chain of Custody
  62                              US-00018730   US-00018730     Prejudicial and
       Log
                                                                confuses the issues
                                                                (Fed. R. Evid. 403)
       Photograph - King Street
                                                                Conditional
  63   and South Washington       US-00018731   US-00018731
                                                                objection
       Streets
       Photograph - Southbound
                                                                Conditional
  64   South Washington Street    US-00018732   US-00018732
                                                                objection
       at King Street
       Photograph - King Street
                                                                Conditional
  65   and South Washington       US-00018733   US-00018733
                                                                objection
       Streets
       Photograph - South
       Washington Street                                        Conditional
  66                              US-00018734   US-00018734
                                                                objection
       (George Washington
       Photograph - South
                                                                Conditional
  67   Washington Street at       US-00018735   US-00018735
                                                                objection
       Jefferson Street
       Photograph - Southbound
                                                                Conditional
  68   George Washington          US-00018736   US-00018736
                                                                objection
       Memorial Parkway
       Photograph - Mount
       Vernon Trail Crossing at                                 Conditional
  69                              US-00018737   US-00018737
                                                                objection
       West Boulevard and
       Photograph - West
                                                                Conditional
  70   Boulevard and              US-00018738   US-00018738
                                                                objection
       Alexandria Avenue
       Photograph - Alexandria                                  Conditional
  71                              US-00018739   US-00018739
       Avenue                                                   objection


                                            6
Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 7 of 8 PageID# 391



       Photograph - Alexandria
                                                                           Conditional
  72   Avenue and Fort Hunt        US-00018740         US-00018740
                                                                           objection
       Road
       Photograph - South
                                                                           Conditional
  73   Washington Street and       US-00018741         US-00018741
                                                                           objection
       Duke Street
       Photograph - Southbound
       George Washington                                                   Conditional
  74                               US-00018742         US-00018742
       Memorial Parkway at                                                 objection
       Duke Street
       Photograph - Southbound
       George Washington                                                   Conditional
  75                               US-00018743         US-00018743
       Memorial Parkway at                                                 objection
       night
       Photograph - Southbound                                             Conditional
       George Washington                                                   objection
  76                               US-00018744         US-00018744
       Memorial Parkway at
       Duke Street at night
       Photograph - South                                                  Conditional
  77   Washington Street at        US-00018745         US-00018745         objection
       Jefferson Street at night




Dated: August 31, 2020                           Respectfully submitted,

                                                 /s/ Thomas G. Connolly
                                                 Thomas G. Connolly (VA Bar No. 29164)
                                                 Roy L. Austin, Jr. (pro hac vice)
                                                 HARRIS, WILTSHIRE & GRANNIS LLP
                                                 1919 M Street NW, 8th Floor
                                                 Washington, D.C. 20036
                                                 Telephone: 202-730-1300
                                                 tconnolly@hwglaw.com
                                                 raustin@hwglaw.com

                                                 Counsel for Plaintiffs




                                             7
Case 1:19-cv-01224-CMH-IDD Document 62 Filed 08/31/20 Page 8 of 8 PageID# 392



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I filed the foregoing via the CM/ECF system, which will
send a Notification of Electronic Filing to the following:


                                    Dennis C. Barghaan, Jr.
                                       Kimere J. Kimball
                                 Attorneys for the United States
                                  dennis.barghaan@usdoj.gov
                                  kimere.kimball@usdoj.gov

Dated: August 31, 2020                              Respectfully submitted,

                                                    /s/ Thomas G. Connolly
                                                    Thomas G. Connolly (VA Bar No. 29164)
                                                    HARRIS, WILTSHIRE & GRANNIS LLP
                                                    1919 M Street NW, 8th Floor
                                                    Washington, D.C. 20036
                                                    Telephone: 202-730-1300
                                                    tconnolly@hwglaw.com

                                                    Counsel for Plaintiffs




                                                8
